                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 20-12-BLG-DLC-TJC-1

                   Plaintiff,
                                                ORDER
vs.

JOSE SANCHEZ MILLER,

                   Defendant.

      Defendant has filed a Motion to Reopen the Detention Dearing. (Doc. 48.)

Defendant indicates the United States opposes her motion. Accordingly,

IT IS ORDERED that the United States shall file its opposition to Defendant’s

motion on or before April 7, 2020.

      DATED this 31st day of March, 2020.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
